DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (USPN 8,651,492) as previously applied in view of U.S. Patent Application Publication Number 2007/0235967 (Dotsey et al., hereinafter Dotsey).
Regarding claims 1, 4 and 5, Figure 1 of Cappuccio shows a game board 16 with a target surface side and a plurality of retaining rings 56.  Containers 64 are considered to be retainable by retaining components 56.  Although Cappuccio shows a rectangular game board, it would have been an obvious matter of design choice to make the Cappuccio game board circular, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See In re Dailey, 149 USPQ 47.  Regarding the added limitations to claim 1, the material used to make the Cappuccio retaining rings is considered to inherently possess a coefficient of friction and corresponds to a friction element.  To the extent that an additional friction element is attached to the Cappuccio retaining ring, Dotsey discloses the concept of providing a separate friction element 232 on the inside surface of a retaining ring 212.  See Dotsey, Figure 8; paragraph [0036].  It would have been recognized by one of ordinary skill in the art that applying the known technique taught by Dotsey to the retaining ring of Cappuccio would have yielded predictable results and resulted in an improved system, namely, a retaining ring that would more effectively assist in retaining a cup within the ring.

Regarding claim 8, Cappuccio discloses that the cups are large enough to accept a ping-pong ball.  See Cappuccio, column 6, lines 1-8.
Regarding claim 9, Figure 1 of Cappuccio further shows the recited support component 14 attached to the back of the game board.
Regarding claim 11, Cappuccio discloses an embodiment wherein the game board could be mounted on a wall wherein such an embodiment is considered to inherently include a wall mount component.  See Cappuccio, column 5, lines 33-34.
Regarding claims 12 and 13, Figure 1 of Cappuccio further shows at least two retaining components 56 and containers 64 centrally located between the sides of the game board.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio and Dotsey as applied above in view of Gallagher (USPAPN 2016/0045799) as previously applied.
Regarding claims 2 and 3, Figures 1, 6, 11, 16 and 18 of Gallagher show that it is old and well-known in the target art to assign different point values to different areas of the target surface, including into eight pie-shaped sections.  See Gallagher, Figure 18.  One of ordinary skill in the art would have substituted the pie-shaped target arrangement of Gallagher for the container arrangement of Cappuccio.  It would have been an obvious matter of design choice to make this substitution since applicant has not disclosed that having this specific arrangement solves any stated problem or is for any particular purpose and it appears that the Cappuccio target would perform equally well with any known target arrangement.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio and Dotsey as applied above in view of Dunn (USPN 2,818,254) as previously applied.
Although Cappuccio shows only one support pole, Figures 1-2 of Dunn disclose a target surface 11 having a back side attachment segment 6 and a pair of movably attached legs 8 to support the target .
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio, Dotsey and Gallagher as applied above in view of U.S. Patent Number 5,192,080 (Duncan).
Regarding claims 14-17, the Cappuccio retaining rings are removable from the backboard for storage purposes.  Duncan teaches that a horizontal ring can be configured to move from a horizontally-extending engaged position to a folded position against a backboard for shipment and storage.  See Duncan, Figures 1-2; column 1, line 65 to column 2, line 4.  The substitution of one known element (removable ring as shown by Cappuccio) for another (foldable ring as shown by Duncan) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the foldable ring in Duncan would have yielded predictable results, namely a convenient way to store the ring without removing it from the backboard.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio, Dotsey, Gallagher and Duncan as applied above in view of Dodge (USPN 607,020) as previously applied.
Dodge teaches that it is old and well-known in the target art to make targets of different sizes.  See Dodge, Figures 1-4; page 1, lines 50-64.  It would have been obvious to one having ordinary skill in the art to make one of the Cappuccio targets of a different size, since it has generally been recognized that changing the size of a component involves only routine skill in the art.  See In re Rose, 105 USPQ 237.  Further, providing a smaller central Cappuccio target would have been obvious to one of ordinary skill in the art, in view of Dodge, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication Number 2021/0215193 shows a cup holder ring with cup-engaging friction rings.  U.S. Patent Application Publication Numbers 2012/0280100 and 2018/0281653 show foldable cup holders.  U.S. Patent Number 7,374,503 shows another foldable hoop.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711